The determination of the learned trial court is hereby affirmed in all respects, save one, both on the appeal by the defendants and the cross appeal of the plaintiff. Concededly, no demand was made for repayment of the moneys disbursed prior to the service of process upon each of the defendants. Under the circumstances, interest may be computed only from the time of the service of the summons in each instance (see MacIntyre v. State Rank of Albany, 307 N. V. 630, 633). The judgment is, therefore, unanimously modified to the extent indicated and, as so modified, affirmed. Settle order on notice. Concur — Peek, P. J., Botein, Prank, Valente and McNally, JJ.